Citation Nr: 0920942	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability of the left ear.

2.  Entitlement to service connection for hearing loss 
disability of the right ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable disability rating 
for fungus infection of the feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty from August 1942 to August 
1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2007 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, NJ.
	
The issues of entitlement to an initial compensable rating 
for fungus infection of the feet and entitlement to service 
connection for right ear hearing loss and tinnitus are 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The Veteran has not had a hearing loss disability of the left 
ear at any time during the pendency of this claim.


CONCLUSION OF LAW

A hearing loss disability of the left ear was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hearing loss 
disability of the left ear.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability rating and effective date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required VCAA notice by letter 
mailed in November 2006, prior to the initial adjudication of 
the claim.

The Board also notes that service treatment records, private 
medical records, and VA medical records have been obtained.  
Moreover, the Veteran has been afforded an appropriate VA 
examination in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease or injury initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran contends that service connection is warranted for 
left ear hearing loss because it is due to his exposure to 
loud noises while serving in combat in the Marine Corps.

Neither service treatment records nor post-service medical 
records show that the Veteran was found to have a hearing 
loss disability in the left ear.  In December 2006 and 
October 2007, the Veteran was afforded VA examinations.  The 
December 2006 examiner stated that audiology test results 
were inconclusive and unreliable.  The October 2007 
examination produced the following results for the left ear:

Hertz (Hz) 500 1000 2000 3000 4000
Left 	        25   20     15      25    25 

Speech discrimination was measured at 98 percent for the left 
ear.

These results show that the Veteran does not have sufficient 
hearing impairment in the left ear to qualify as a disability 
for VA compensation purposes  Specifically, the auditory 
threshold in none of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies are not 26 
decibels or greater; and the speech recognition score is not 
less than 94 percent. See 38 C.F.R. § 3.385.  There is no 
contrary medical evidence of record.  

The Board acknowledges the Veteran's belief that he has left 
ear hearing loss disability and notes that he is capable of 
reporting his observations concerning his hearing acuity.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as 
a lay person without medical training, the Veteran is not 
qualified to determine whether he has sufficient hearing 
impairment to qualify as a disability for VA compensation 
purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In view of the VA examination results and the absence of any 
competent evidence of the presence of hearing loss disability 
in the left ear during the pendency of this claim, this claim 
must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).


ORDER

Service connection for left ear hearing loss disability is 
denied.


REMAND

In February 2008, the Veteran submitted a timely notice of 
disagreement with a January 2008 rating decision assigning an 
initial noncompensable rating for the service-connected 
fungus infection of the feet.  The RO has not provided the 
Veteran with a Statement of the Case in response to this 
notice of disagreement. Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded for the originating agency to issue a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

The Board has also determined that the opinions provided by 
an October 2007 VA examiner against the Veteran's claims for 
service connection for right ear hearing loss disability and 
tinnitus are not adequately supported.  In this regard, the 
Board notes that the examiner apparently based his opinions 
on the absence of documentation of the claimed disabilities 
in service treatment records or post-service private medical 
records.  

There is no doubt that the veteran was subjected to excessive 
noise exposure during his combat service.  He was awarded the 
Bronze Star Medal for meritorious achievement as the 
Commanding Officer of a mortar platoon engaged in combat with 
the enemy in 1945.  Moreover, as the fact finder, the Board 
has determined that the Veteran is a credible historian.  
Therefore, the Board has determined that the October 2007 
examiner should provide an addendum based on the assumption 
that the Veteran was exposed to excessive noise in service 
and the assumption that the history provided by the Veteran 
concerning his tinnitus and right ear hearing loss are 
credible.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide the 
Veteran and his representative with a 
Statement of the Case on the issue of 
entitlement to an initial compensable 
rating for fungus infection of the feet.  
It should also inform the Veteran of the 
requirements to perfect an appeal with 
respect to this issue.  If the Veteran 
perfects an appeal with respect to this 
issue, the RO or the AMC should ensure 
that all indicated development is 
completed before the case is returned to 
the Board for further action on this 
issue.

2.  Thereafter, the claims folder should 
be provided to the VA examiner who 
conducted the October 2007 VA 
examination.  The examiner should be 
requested to review the claims folders and 
provide an addendum in which he responds 
in the affirmative or the negative to the 
following questions:  Is there a 50 
percent or better probability that the 
Veteran's right ear hearing loss 
disability began during his active service 
or is otherwise etiologically related to 
his active service?  Is there a 50 percent 
or better probability that the Veteran's 
tinnitus began during his active service 
or is otherwise etiologically related to 
his active service?  For purposes of the 
opinions, the examiner should assume that 
the history provided by the Veteran is 
credible.  The examiner should set forth a 
complete rationale for all opinions 
expressed and conclusions reached.

If the October 2007 examiner is 
unavailable, the claims folders should be 
sent to another examiner with appropriate 
expertise who should be requested to 
provide the required opinions with 
supporting rationale.

Another examination of the Veteran should only be 
performed if deemed necessary by the person providing 
the required opinions.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


